ROBERT P. RUSSELL, Corporation Counsel, Milwaukee County
You ask whether sec. 47.40 (13), Stats., prohibits the release of information concerning Division of Vocational Rehabilitation activity to county public welfare departments for the purpose of determining the legal settlement of a dependent person. I am of the opinion that it does. *Page 143 
Section 47.40 (13), Stats., forbids any person from soliciting, disclosing, receiving, making use of, authorizing, knowingly permitting, participating in or acquiescing in the use of any information concerning persons receiving vocational rehabilitation. There is one exception to the prohibition — the above acts may be done "for purposes directly connected with the administration of the vocational rehabilitation program." Criminal penalties are provided for violation of sec. 47.40 (13), Stats.
The language of the prohibition is broad and is phrased in a series of alternatives. The statute applies to "any person or persons." Many different actions relating to vocational rehabilitation activity information including disclosure, receipt, use, and acquiescence in use are prohibited. The prohibition applies if the information was acquired either directly or indirectly or if acquired in the course of the performance of official duties. The words of the statute cover a wide range of activities. The argument is made that the release of information to a county welfare department is not a disclosure because counties are subdivisions of the state and the proscribed disclosure involves release to the general public, not to subdivisions of the state. Whether or not such release would be a disclosure, it would be clearly an authorization of use, permission for use or acquiescence in use.
The statute provides an exception for "purposes directly connected with the administration of the vocational rehabilitation program."
The federal rules contain the same requirement that use of information and records be limited to purposes directly connected with the administration of the vocational rehabilitation program.39 Fed. Reg. 42484, sec. 401.47.
Legal settlement is a concept used to determine liability for general relief charges. Sec. 49.11, Stats. A determination of legal settlement is not a function of the vocational rehabilitation program, nor is it a factor of eligibility for vocational rehabilitation services. Therefore, a determination of legal settlement by counties is not directly connected with the administration of the vocational rehabilitation program and it does not fall within the exception permitted under the statutes. *Page 144 
Neither sec. 47.40 (6) (g), nor sec. 47.40 (9), Stats., creates exceptions which permit release of Division of Vocational Rehabilitation information to counties. Section 47.40 (6) (g) provides that the Department of Health and Social Services shall cooperate with counties in providing services relating to vocational rehabilitation under sec. 47.40, Stats. The directive that the department cooperate with counties does not mean that the Division of Vocational Rehabilitation may release vocational rehabilitation activity information to the counties. The language of sec. 47.40 (6) (g) is qualified by the specific language of sec. 47.40 (13). The very general language of sec. 47.40 (9) must also be read in light of the very specific, prohibitory language of sec. 47.40 (13), Stats.
If the non-availability of Division of Vocational Rehabilitation activity information severely handicaps a county in making legal settlement decisions, the Department of Health, Education and Welfare should be asked to modify the federal regulation and the Wisconsin legislature should be asked to modify sec. 47.40 (13), Stats.
BCL:WLJ *Page 145